Citation Nr: 0922524	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received in order 
to reopen the appellant's claim for service connection for 
the Veteran's cause of death.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The Veteran served on active military duty from October 1979 
to November 1990.  He had prior unverified active service in 
excess of eight years, eleven months.  Service personnel 
records in the Veteran's claims file verify his status as a 
combat veteran, specifically his receipt of the Combat 
Infantryman Badge (CIB), as well as his receipt of the 
Vietnam Campaign Medal (VCM) and Vietnam Service Medal (VSM).

The veteran died in December 1997.  The appellant is his 
surviving spouse. 

In a June 2003 rating decision, the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied service connection for the cause of the 
Veteran's death.  The appellant was notified of this decision 
and did not perfect a timely appeal.

This matter comes to the Board on appeal from a February 2005 
rating decision by the Winston-Salem RO, which continued the 
previous denial of the appellant's claim of entitlement to 
service connection for the Veteran's cause of death.

In December 2007, this matter was remanded by the Board to 
the RO via the Appeals Management Center (AMC) for additional 
development and readjudication. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a June 2003 rating decision, the RO denied the 
appellant's claim for service connection for the Veteran's 
cause of death; although notified of the denial, the 
appellant did not initiate an appeal.

3.  None of the new evidence associated with the claims file 
since the June 2003 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for the Veteran's cause of death, or 
raises a reasonable possibility of substantiating the claim 
for service connection for the Veteran's cause of death.


CONCLUSIONS OF LAW

1.  The June 2003 RO rating decision that denied the 
appellant's claim for service connection for the Veteran's 
cause of death is final.  38 U.S.C.A. § 7105(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's June 2003 denial is 
not new and material, the criteria for reopening the 
appellant's claim for service connection for the Veteran's 
cause of death are not met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the appellant's petition to reopen her claim 
for service connection for the Veteran's cause of death was 
received in October 2004.  Thereafter, she was notified of 
the provisions of the VCAA by the RO and AMC in 
correspondence dated in November 2004, December 2004, July 
2005, and October 2008.  These letters notified the appellant 
of VA's responsibilities in obtaining information to assist 
her in completing her claim, identified the appellant's 
duties in obtaining information and evidence to substantiate 
her claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued for this matter in 
May 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).  The 
Board notes that 38 C.F.R. § 3.159 was revised, effective May 
30, 2008, removing the sentence in subsection (b)(1) stating 
that VA will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  See 38 C.F.R. 
§ 3.159 (b)(3) (2008).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all elements of 
a claim.  An additional notice as to this matter was provided 
in October 2008.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the October 2008 VCAA notice letter shows the AMC 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection for the Veteran's cause of 
death that were found insufficient in the previous denial.  
The Board finds the notice requirements pertinent to the 
issue on appeal addressed in this decision have been met.

The appellant has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  The 
veteran's service treatment records, service personnel 
records, and private treatment records have been obtained and 
associated with his claims file.  Furthermore, the appellant 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The appellant has 
been notified of the evidence and information necessary to 
substantiate her claim, and she has been notified of VA's 
efforts to assist her.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating her claim.


Laws and Regulations

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2008).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and a malignant tumor, although not 
otherwise established as incurred in or aggravated by 
service, is manifested to a compensable degree within one 
year following the requisite service.  See 38 C.F.R. §§ 
3.307, 3.309 (2008).

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2008); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).  While 
respiratory cancers of the lung are listed as a presumptive 
disease associated with exposure to herbicide agents under 38 
C.F.R. § 3.309(e), colon cancer is not an enumerated 
condition.

Factual Background and Analysis

In April 2003, the appellant filed a claim for entitlement to 
service connection for the Veteran's cause of death.  

In a June 2003 rating decision, the RO denied the appellant's 
claim for service connection for the Veteran's cause of 
death.  The RO determined that evidence received in 
connection with this claim failed to show that the Veteran's 
metastatic colon cancer with pulmonary(lung) and brain 
metastases was related to his active service.  Although lung 
cancer was noted to be an Agent Orange presumptive 
disability, the RO detailed that the evidence indicated that 
the Veteran's cancer began in the colon and spread to his 
lungs and brain.  It was further noted that colon cancer was 
not a condition for which presumptive service connection 
based on exposure to herbicides could be granted.  Evidence 
of record included statements from the Veteran and his 
spouse, service treatment records, service personnel records, 
private treatment records dated from March 1997 to October 
1997 from Southeastern Medical Oncology Center, private 
treatment records dated from March 1997 to December 1997 from 
Wayne Memorial Hospital, a July 1997 diagnostic radiology 
report from R. R. C., M.D., and the Veteran's death 
certificate.

Although notified of the June 2003 denial, the appellant did 
not initiate an appeal of this determination.  As such, that 
decision is final as to the evidence then of record, and is 
not subject to revision on the same factual basis.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The appellant attempted to reopen her claim for entitlement 
to service connection for the Veteran's cause of death in 
October 2004.  This appeal arises from the RO's February 2005 
determination that the appellant's claim for service 
connection was to remain denied.  Regardless of the RO's 
actions, the Board must still determine whether new and 
material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  In this case, the last final denial of the claim was 
the June 2003 RO rating decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

Evidence added to the claims file since the June 2003 denial 
includes statements from the appellant, private treatment 
records dated from March 1997 to December 1997 from 
Southeastern Medical Oncology Center, and a July 1997 
diagnostic radiology report from R. R. C., M.D.

The Board points out, initially, that the duplicate copies of 
private treatment records dated in March 1997 and October 
1997 from Southeastern Medical Oncology Center and the July 
1997 diagnostic radiology report from R. R. C., M.D. are 
clearly not, by definition, new, inasmuch as these documents 
were considered in connection with the prior final denial.

The remaining additionally received private medical evidence 
is new in the sense that it was not previously before agency 
decision makers.  Private treatment records dated from 
October 1997 to December 1997 from Southeastern Medical 
Oncology Center detail continued treatment, including 
chemotherapy, for metastatic colon cancer with pulmonary and 
brain metastases.  However, such evidence is not material for 
purposes of reopening the claim for service connection for 
the Veteran's cause of death, as this evidence does not 
include competent medical findings linking the cause of the 
Veteran's death to his active service, including claimed in-
service herbicide exposure.  Consequently, this evidence does 
not raise a reasonable possibility of substantiating the 
appellant's claim for service connection for the Veteran's 
cause of death.

Statements from the appellant reflect her assertions that the 
Veteran's cause of death, colon cancer with pulmonary and 
brain metastases, was as a result of the veteran's active 
military service.  The Board notes that the appellant's 
assertions are, essentially, cumulative of such other 
assertions as were previously of record, that the Veteran's 
cause of death was related to events during service, 
including in-service herbicide exposure.  The Board 
emphasizes that, as the appellant is a layperson without the 
appropriate medical training or expertise to render an 
opinion on a medical matter, she is not competent, on the 
basis of assertions, alone, to provide probative evidence on 
medical matters--such as the etiology of a specific 
disability or of the Veteran's cause of death.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, where, as 
here, the claim turns on a medical matter, unsupported lay 
statements, even if new, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Hickson v. West, 
11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for entitlement to 
service connection for the Veteran's cause of death has not 
been received.  As such, the requirements for reopening the 
claim are not met, and the June 2003 denial of the claim for 
entitlement to service connection for the Veteran's cause of 
death remains final.  As the appellant has not fulfilled her 
threshold burden of submitting new and material evidence to 
reopen her finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence has not been received in order to 
reopen the appellant's claim for service connection for the 
Veteran's cause of death.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


